DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 12/27/2021.
Claims 1, 8, and 14 have been amended.
Claim 15 has been newly added.
Claims 1-15 are pending.
Claims 1-15 are rejected.

Response to Arguments
In Remarks filed on 12/27/2021, Applicant substantially argues:
The applied reference Au fails to disclose the amended limitations of claim 1, and similarly amended claims 8 and 14, of determining a candidate storage unit which changes from an unavailable to available state wherein the candidate storage unit comprises at least one RAID stripe. In particular, Applicant points to the bitmap utilized in Au as not disclosing the capability of identifying the claimed RAID stripe based on the detected state change of an associated disk. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
Newly added claim 15 is addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated December 27, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US 2012/0089778) in view of Tseng et al. (US 2006/0161805).

Regarding claim 1, Au discloses, in the italicized portions, a method for storage management, comprising: determining, in response to a detection that a disk changes from an unavailable state to an available state, at least one candidate storage unit associated with the disk ([0067] When the unavailable disk becomes available, the cross-node manager may now access the bitmap 802 to determine which portions of the newly available disk need to be rewritten.), wherein the at least one candidate storage unit comprises at least one candidate RAID (Redundant Array of Independent Disks) stripe; acquiring historical access information about the at least one candidate storage unit, the historical information comprising information related to a write request directed to the at least one candidate storage unit when the disk is in the unavailable state ([0066] FIG. 8 is a schematic illustration of a rebuilding progression including a bitmap arranged in accordance with embodiments of the present invention. For each disk array, the cross-node manager, described above, may maintain a bitmap, of length 1024 in some embodiments. A bitmap 802 is shown in FIG. 8. Each bit in the bitmap accordingly may represent 1/1024th of the size of the disk array. A bit set in the bitmap indicates write access has occurred in an associated portion of the disk array while the disk array is in a degraded state, for example is unavailable. That is, during a time a disk is unavailable, the cross-node manager may set a bit corresponding to each location of the unavailable disk where a write occurs.); determining a target storage unit from the at least one candidate storage unit based on the historical access information, wherein the target storage unit comprises a target RAID stripe; and rebuilding the target storage unit ([0067] The cross-node manager may scan the bitmap 802 from the beginning. If the bitmap entry value is zero, the cross-node manager may skip the represented portion of the disk array and not perform a rebuild of data from parity information. For example, the bitmap entry 805 is 0 and the portion of the disk array 806 may accordingly not be rebuilt. If the bitmap entry value is one, the cross-node manager will perform a rebuild of the represented portion of the disk array. For example, the bitmap entry 807 is one, and the cross-node manager may accordingly rebuild the portion 808 of the array.). Herein it is disclosed by Au that physical disks may be rebuilt upon being determined returning to an available state and that a previous attempt to write to the disk while it was unavailable via scanning a bitmap which contains indicators for determining whether write access occurred while the disk was unavailable. Furthermore, Au discloses that this selective rebuilding of disks is beneficial for not requiring rebuild of portions where write access has not occurred thereby avoiding extraneous overhead (Au [0065]). Regarding the limitations including that determining the candidate and target storage units comprises a RAID stripe, Tseng discloses in Paragraphs [0022-23] “[0022] The extended error recovery module initiates a reactivation to make the offline member disk online if the disk is capable of electrical communication. The extended error recovery module also detects a state change to online from offline of the offline member disk. The DR registration module registers the DR process on the offline member disk becoming online subsequent to the reactivation and de-registers the DR process upon completion of all stripe groups required to undergo the DR process. [0023] The stripe group selection module selects a stripe group from the set of cleared WIP map entries corresponding to the stripe groups pending a DR process. The service module performs the DR process on the reactivated member disk at the stripe within the selected stripe group. The WIP map update module sets the WIP map entry for the stripe group completing the DR process, indicating no more pending DR process.” Herein it is disclosed by Tseng that the stripe group may be identified via the detected state change of a member disk in the stripe group. Furthermore, the differential rebuilding (DR) process is executed on the stripe group in order to regenerate and write data onto the reactivated disk. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify stripes for rebuilding based on a disk state change as disclosed by Tseng using the historical information as tracked by Au in order to improve the data restoration by targeting tracked stripes to reduce time required for rebuilding reactivated disks. (Tseng [0018]). Au and Tseng are analogous art because they are from the same field of endeavor of managing memory rebuild operations.
Regarding claim 3, Au further discloses the method of claim 1, wherein determining the target storage unit comprises: determining an access flag directed to the at least one candidate storage unit from the historical access information, the access flag indicating whether a write request directed to the at least one candidate storage unit exists when the disk is in the unavailable state ([0066] A bit set in the bitmap indicates write access has occurred in an associated portion of the disk array while the disk array is in a degraded state, for example is unavailable. That is, during a time a disk is unavailable, the cross-node manager may set a bit corresponding to each location of the unavailable disk where a write occurs. The write may be completed by sending data to another location during the time the disk is unavailable.); and determining the target storage unit from the at least one candidate storage unit based on the access flag, a write request directed to the target storage unit existing when the disk is in the unavailable state ([0065] For the higher level disk array elements, failures may be of a more loss-of-access type, due to software failure or connectivity problems. Loss-of-access failures may be transient and the element may be totally functional after a recovery action or reboot. And [0067]). Herein it is disclosed that a bitmap may be maintained to be associated with a portion of the disk array. Each bit in the bitmap is found analogous to the access flag as claimed as both represent whether or not write access was attempted to the respective portion of disk while the disk was unavailable. This interpretation remains consistent with the other rejections in the current action.
Regarding claim 4, Tseng further discloses the method of claim 1, wherein the at least one candidate storage unit comprises a plurality of candidate storage units, and the method further comprises: removing, for candidate units other than the target candidate unit in the plurality of candidate storage units, disabling of a write operation when the disk is in the unavailable state ([0065] The WIP map 315 is configured with a WIP map entry for each stripe group of the RAID array 100. The WIP map entry tracks the completion of a DR process that involves regeneration and writing of data including any check data for a stripe group on the offline member disk 110 reactivated to become online. The WIP map initialization module 325 creates the WIP map 315 and initializes each entry to indicate no outstanding DR process on the corresponding stripe group. The WIP map clear module 335 clears a WIP map entry for a stripe group in which a member stripe belonging to the offline member disk 110 was destined to store user data or any check data but unable to do so prior to the reactivation, indicating a DR process pending subsequent to the reactivation. [0069] The WIP map 315 entry for a stripe group may consist of one bit. The WIP initialization module 325 sets the bit of each such entry to a binary one (1) initially, indicating that the corresponding stripe group has no pending DR process. Once write data including any check data is targeted for a stripe of the offline member disk 110 prior to the reactivation, the WIP map clear module 335 clears the bit in the WIP map 315 entry for the associated stripe group to a binary zero (0). Upon completion of a DR process on the stripe group subsequent to the reactivation, the WIP map update module 345 sets the bit back to a binary one (1), indicating that the corresponding stripe group has completed a DR process.) Herein it is disclosed by Tseng that for a portion of the disk that has been rebuilt according to a bit entry, associated with the portion of the disk, which indicates that the rebuild operation is required to write the data to disk, the bit entry may be reset back to “1” thereby indicating that the rebuild operation is no longer required. In this manner, a plurality of portions of the disk may be reset to indicate no longer requiring rebuild after the rebuild operation is completed. Additionally, portions of disk that do not require rebuild may be immediately identified as available for writing when the disk becomes available. One of ordinary skill in the art may realize that all of the portions of disk are marked as unavailable when the disk is offline. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the indicator that disables writing to disk after it has been brought back online in order to resume normal operation while the disk is available (Tseng [0075]). 
Regarding claim 5, Au further discloses the method of claim 1, further comprising: acquiring, from a write request received when the disk is in the unavailable state, an identifier of the storage unit to which the write request is directed ([0037] The node managers 106, 110 may also subdivide the combined storage capacity of the respective first level disk array 120, 122 into storage objects, referred to herein as level-2 disks. That is, the node managers 106,110 may make portions of the physical disk drives of the node, for example disk drives 114, 115 or 117, 118, available to a next level in groupings referred to as `level-2 disks`. For example, the node manager 110 may make a portion 130 of the disk drive 117 available as a portion of a level-2 disk 132. Other portions of other disks in the disk array 122, e.g. Disk 118, may also be used to form the level-2 disk 132. Other portions of the disks of the disk drives of the node 104 may be used by the node manager 110 to provide other level-2 disks, including the level-2 disk 134. In an analogous manner, the node manager 106 may provide level-2 disks 136, 138 using portions of the physical disks of the node 102, such as the disks 114, 115.); and updating, according to a determination that the identifier corresponds to the at least one candidate storage unit, an access flag directed to the at least one candidate storage unit, for indicating that a write request directed to the at least one candidate storage unit exists when the disk is in the unavailable state ([0066] A bit set in the bitmap indicates write access has occurred in an associated portion of the disk array while the disk array is in a degraded state, for example is unavailable. That is, during a time a disk is unavailable, the cross-node manager may set a bit corresponding to each location of the unavailable disk where a write occurs. The write may be completed by sending data to another location during the time the disk is unavailable.). Herein it is disclosed that the bit in the bitmap, otherwise found analogous to the access flag, may be set when a write occurs to the location but the disk is unavailable.
Regarding claim 6, Tseng further discloses the method of claim 1, further comprising: removing, for the target storage unit and in response to completion of the rebuilding, disabling of a write operation when the disk is in the unavailable state (Paragraphs [0065] and [0069]). Herein it is disclosed that for a portion of the disk that has been rebuilt according to a bit entry, associated with the portion of the disk, which indicates that the rebuild operation is required to write the data to disk, the bit entry may be reset back to “1” thereby indicating that the rebuild operation is no longer required. In this manner, a plurality of portions of the disk may be reset to indicate no longer requiring rebuild after the rebuild operation is completed. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the indicator that disables writing to disk after it has been brought back online and rebuilt in order to resume normal operation while the disk is available (Tseng [0075]).
Regarding claim 7, Tseng further discloses the method of claim 3, further comprising: clearing, in response to completion of the rebuilding, an access flag directed to the target storage unit, the access flag indicating that a write request directed to the target storage unit exists when the disk is in the unavailable state (Paragraphs [0065] and [0069]). Herein it is disclosed that for a portion of the disk that has been rebuilt according to a bit entry, associated with the portion of the disk, which indicates that the rebuild operation is required to write the data to disk, the bit entry may be reset back to “1” thereby indicating that the rebuild operation is no longer required. As noted in the rejection of claim 3, the bits in the bitmap are found to be analogous to the access flags. Claim 7 is rejected on a similar basis as claim 6.
Regarding claim 8, Au discloses, in the italicized portions, an electronic device, comprising: a processor ([0032] A processing unit may be implemented, for example, as a processor. The processing unit(s) of each node may be configured to run multiple software modules simultaneously. Each node, including the nodes 102, 104 may include memory coupled to the processing unit(s) and encoding executable instructions which, when executed by the processing units, cause the processing unit(s) to perform the actions and data transformations described below as a `cross-node manager` or `node manager`.); and a memory coupled to the processor and storing instructions to be executed, wherein when executed by the processor, the instructions cause the electronic device to perform actions comprising ([0065]): determining, in response to a detection that a disk changes from an unavailable state to an available state, at least one candidate storage unit associated with the disk ([0067]), wherein the at least one candidate storage unit comprises at least one candidate RAID (Redundant Array of Independent Disks) stripe; acquiring historical access information about the at least one candidate storage unit, the historical information comprising information related to a write request directed to the at least one candidate storage unit when the disk is in the unavailable state ([0066]); determining a target storage unit from the at least one candidate storage unit based on the historical access information, wherein the target storage unit comprises a target RAID stripe; and rebuilding the target storage unit ([0067]). Herein it is disclosed by Au that physical disks may be rebuilt upon being determined returning to an available state and that a previous attempt to write to the disk while it was unavailable via scanning a bitmap which contains indicators for determining whether write access occurred while the disk was unavailable. Regarding the limitations including that determining the candidate and target storage units comprises a RAID stripe, Tseng discloses in Paragraphs [0022-23] that the stripe group may be identified via the detected state change of a member disk in the stripe group. Furthermore, the differential rebuilding (DR) process is executed on the stripe group in order to regenerate and write data onto the reactivated disk. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 10, Au further discloses the device of claim 8, wherein the device determines the target storage unit by: determining an access flag directed to the at least one candidate storage unit from the historical access information, the access flag indicating whether a write request directed to the at least one candidate storage unit exists when the disk is in the unavailable state ([0066]); and determining the target storage unit from the at least one candidate storage unit based on the access flag, a write request directed to the target storage unit existing when the disk is in the unavailable state ([0065] and [0067]). Claim 10 is rejected on a similar basis as claim 3.
Regarding claim 11, Tseng further discloses the device of claim 8, wherein the at least one candidate storage unit comprises a plurality of candidate storage units, and the actions further comprise: removing, for candidate units other than the target candidate unit in the plurality of candidate storage units, disabling of a write operation when the disk is in the unavailable state ([0065] and [0069]). Herein it is disclosed that for a portion of the disk that has been rebuilt according to a bit entry, associated with the portion of the disk, which indicates that the rebuild operation is required to write the data to disk, the bit entry may be reset back to “1” thereby indicating that the rebuild operation is no longer required and also may be “1” for the portions of disk where the rebuild operation was not required as it was not attempted to be accessed while the disk was offline. Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 12, Au further discloses the device of claim 8, wherein the actions further comprise: acquiring, from a write request received when the disk is in the unavailable state, an identifier of the storage unit to which the write request is directed ([0037]); and updating, according to a determination that the identifier corresponds to the at least one candidate storage unit, an access flag directed to the at least one candidate storage unit, for indicating that a write request directed to the at least one candidate storage unit exists when the disk is in the unavailable state ([0066]). Claim 12 is rejected on a similar basis as claim 5.
Regarding claim 13, Tseng further discloses the device of claim 8, wherein the actions further comprise: clearing, in response to completion of the rebuilding, an access flag directed to the target storage unit, the access flag indicating that a write request directed to the target storage unit exists when the disk is in the unavailable state ([0065] and [0069]). Herein it is disclosed that for a portion of the disk that has been rebuilt according to a bit entry, associated with the portion of the disk, which indicates that the rebuild operation is required to write the data to disk, the bit entry may be reset back to “1” thereby indicating that the rebuild operation is no longer required. Claim 13 is rejected on a similar basis as claim 7.
Regarding claim 14, Au discloses, in the italicized portions, a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of ([0032]) determining, in response to a detection that a disk changes from an unavailable state to an available state, at least one candidate storage unit associated with the disk ([0067]), wherein the at least one candidate storage unit comprises at least one candidate RAID (Redundant Array of Independent Disks) stripe; acquiring historical access information about the at least one candidate storage unit, the historical information comprising information related to a write request directed to the at least one candidate storage unit when the disk is in the unavailable state ([0066]); determining a target storage unit from the at least one candidate storage unit based on the historical access information, wherein the target storage unit comprises a target RAID stripe; and rebuilding the target storage unit ([0067]). Herein it is disclosed by Au that physical disks may be rebuilt upon being determined returning to an available state and that a previous attempt to write to the disk while it was unavailable via scanning a bitmap which contains indicators for determining whether write access occurred while the disk was unavailable. Regarding the limitations including that determining the candidate and target storage units comprises a RAID stripe, Tseng discloses in Paragraphs [0022-23] that the stripe group may be identified via the detected state change of a member disk in the stripe group. Furthermore, the differential rebuilding (DR) process is executed on the stripe group in order to regenerate and write data onto the reactivated disk. Claim 14 is rejected on a similar basis as claim 1.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Tseng and further in view of Grube et al. (US 2014/0351674).

Regarding claim 2, Au and Tseng do not explicitly disclose the method of claim 1, wherein determining the at least one candidate storage unit comprises: determining disk slices comprised in the disk; and determining a storage unit built based on at least a part of the disk slices as a candidate storage unit. Regarding these limitations, Grube discloses in Paragraphs [0036] and [0126-0127] “[0036] The DS managing unit 18 also determines the distributed data storage parameters for the vault. In particular, the DS managing unit 18 determines a number of slices (e.g., the number that a data segment of a data file and/or data block is partitioned into for distributed storage) and a read threshold value (e.g., the minimum number of slices required to reconstruct the data segment). [0126] As another specific example, when the targeted storage unit is currently available, the DS processing 34 stores the rebuilt encoded data slice in the local memory and records the storage of the rebuilt encoded data slice in the local memory. As yet another specific example, when the targeted storage unit is currently available, the DS processing 34 sends the rebuilt encoded data slice to the targeted storage unit. For instance, the DS processing 34 sends, via the network 24, the rebuilt encoded data slice 2 to DS unit 2 for storage when DS unit 2 is available. Having sent the rebuilt encoded data slice to the targeted storage unit, the DS processing 34 records storage of the rebuilt encoded data slice by the targeted storage unit. For example, the DS processing 34 updates the slice location table 203 to indicate that the rebuilt encoded data slice 2 is stored in a DS unit 2. [0127] As a further specific example, when the targeted storage unit was unavailable and becomes available, the DS processing 34 sends the rebuilt encoded data slice to the targeted storage unit. For instance, the DS processing 34 sends, via the network 24, the rebuilt encoded data slice 2 to the DS unit 2 for storage. Having sent the rebuilt encoded data slice to the targeted storage unit, the DS processing 34 updates the recording the storage of the rebuilt encoded data slice to include storage by the targeted storage unit and maintains storage of the rebuilt data slice in the local memory. Having stored the rebuilt encoded data slice in both the local memory and the storage unit, the DS processing 34 updates the recording to include storage of the rebuilt encoded data slice in both of the local memory and the targeted storage unit.” Herein the rebuild operations are disclosed by Grube as being performed on a data slice basis. The operations as performed by Au may be modified as disclosed by Grube to be applied to disk slices. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform rebuild operations for portions of disk as managed in slices that are accessed while the disk is unavailable as data slices are a known format of managing data in a distributed storage environment (Grube [0032]). Au, Tseng and Grube are analogous art because they are from the same field of endeavor of managing memory rebuild operations.
Regarding claim 9, Au does not explicitly disclose the device of claim 8, wherein the device determines the at least one candidate storage unit by: determining disk slices comprised in the disk; and determining a storage unit built based on at least a part of the disk slices as a candidate storage unit. Regarding these limitations, Grube discloses in Paragraphs [0036] and [0126-0127] that the rebuild operations are disclosed are being performed on a data slice basis. Claim 9 is rejected on a similar basis as claim 2.
Regarding claim 15, Au further discloses the method of claim 1, wherein the at least one candidate storage unit comprises a plurality of candidate storage units ([0036] The node 102 includes the first level disk array 120. The node 104 includes the first level disk array 122. The first level disk arrays 120, 122 are specific to the respective node 102, 104, and may group multiple physical disk drives of the node into an array having redundant data storage, such as RAID. That is, the first level disk arrays 120, 122 represent an arrangement of redundant data storage on the physical disk drives of the node. The first level disk arrays may be created and managed by the respective node manager. For example, the node manager 106 of the node 102 may arrange the disk drives of the node 102, including the drives 114 and 115, into the first level disk array 120. The first level disk array 120 is a representation of redundant storage on the disk drives, such that if one disk drive were to fail, the node manager 106 may recover data stored on the failed drive using data stored on others of the drives within the first level disk array.); however, Au and Tseng do not explicitly disclose and wherein each one of the candidate storage units is associated with a plurality of disk slices. Regarding the disk slices, Grube discloses in Paragraph [0044] “For each slice 42-48, the DS processing unit 16 creates a unique slice name and appends it to the corresponding slice 42-48. The slice name includes universal DSN memory addressing routing information (e.g., virtual memory addresses in the DSN memory 22) and user-specific information (e.g., user ID, file name, data block identifier, etc.).” Herein it is disclosed by Grube that the storage is divided into slices for management purposes. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rebuild disks on a slice by slice basis as disclosed by Grube as slices are a known format of storing data in the art when data is stored in a distributed manner (Grube [0053]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bono et al. (US 9,804,939) – Background and Summary wherein repairing data in offline disks is discussed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135